Citation Nr: 1003553	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, including as secondary to a service-connected 
bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1994 to 
April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied a 
claim for "service connection for degenerative disc disease 
(claimed as low back condition)."  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
degenerative disc disease had its clinical onset in service 
or is otherwise related to service or to the 
service-connected bilateral knee disability.  


CONCLUSION OF LAW

Degenerative disc disease was not incurred in or aggravated 
by service nor is it proximately due to, or the result of, 
the service-connected bilateral knee disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist  

In an October 2007 letter, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009), the pertinent 
provisions of the Veterans Claims Assistance Act (VCAA).  The 
RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  The RO notified 
the Veteran of information and evidence necessary to 
substantiate his claim for secondary service connection.  The 
letter also informed the Veteran of the process by which 
initial disability ratings and effective dates are assigned.  
See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds the duty to notify has been fulfilled.  

The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled with respect to the service 
connection claim on appeal.  All relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with his claims folder.  He was given VA 
examinations in December 2007 and November 2008.  

II. Legal Criteria 

        A.  In General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

	B.  Secondary Service Connection

Regulations provide that service connection is warranted for 
a disability which is aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  
III. Analysis

The Veteran asserts that his degenerative disc disease is 
related to his service-connected bilateral knee disability; 
specifically patellofemoral syndrome of the left and right 
knee.  Service treatment records are negative for treatment, 
diagnoses or complaints of a back disability.  

The evidence shows the Veteran first started receiving 
treatment for his back in 2000.  In June 2000, Dr. Myers (a 
rheumatologist) evaluated the Veteran as a new patient.  The 
Veteran remembered his knees hurting somewhat when he played 
basketball before high school.  His heels, elbows, and wrists 
hurt.  His back flexion was limited, but there was a normal 
range of motion otherwise.  The initial impression was 
possible Reiter's disease, but a July 2000 follow-up report 
shows it was ruled out.  X-rays revealed disc space narrowing 
at L5-S1 and the assessment was lumbosacral osteoarthritis or 
degenerative disk problems.  The Veteran was warned that he 
needed to eliminate running.  

An October 2000 Dr. Myers record shows the Veteran had 
magnetic resonance imaging (MRI) done on October 6, 2000.  It 
showed mild disk bulging at multiple levels and a central 
protrusion at C4-5.  He had no disk herniation or root 
compression.  He had to jump over a ditch to run from a dog 
and this incident caused increased back pain for days.  The 
assessment was lumbosacral disk disease at L4-5.  It was 
again recommended that the Veteran not participate in running 
sports.  

A March 2002 private treatment note from Dr. McNally shows 
the Veteran related that at the end of February, he went to 
pick up a heavy object and then experienced back strain.  The 
pain radiated down his left leg.  The Veteran stated his back 
pain comes and goes.  Multiple records from this time period 
show that this was a work-related incident and that the 
Veteran had filed a compensation claim.  Dr. McNally stated 
on a form that there was no history of prior physical 
impairment.  The finding was low back pain.  The doctor said 
he believed that the condition was caused or aggravated by 
the "employment activity."  No hospitalization was 
required.  

A March 2002 private physical therapy record explained that 
the Veteran injured his low back lifting a tray at work.  The 
impression was low back pain with complaints of a herniated 
nucleus pulposus; an April 2002 private record also reads 
that an MRI showed a herniated nucleus pulposus.  The MRI 
itself shows a small disc protrusion at L4-5, L5-S1 with no 
fractures.  There was no change from October 2000.  In 
September 2002, Dr. McNally wrote a letter to an employee 
compensation appeals board.  Dr. McNally asserted that the 
Veteran's medical chart established that an accident occurred 
at work and a back injury was caused by the accident.  

An August 2003 consultation with Dr. Covin showed the Veteran 
was in the hospital for complications with his right knee 
arthroscopy (sepsis) when he was evaluated for chest pain 
radiating to mid-thoracic back.  The Veteran reported he had 
degenerative disc disease.  He claimed his low back pain had 
flared up since his knee surgery.  After physical 
examination, the impression was chronic low back pain, which 
was to be dealt with after he recovered from sepsis and 
surgery.  In August 2003, a private radiology record showed 
an impression of an unremarkable thoracic spine series.  

A November 2003 record from Dr. Folse showed that the Veteran 
complained of back problems and stated he was "retired from 
the post office with his back."  He had paraspinal spasm and 
tenderness with some sacroiliac joint pain and discomfort.  
His strength, reflexes, and neuron sign were normal.  The 
assessment was back pain with some sacroiliac joint 
discomfort.  A November 2003 private X-ray showed: "some 
mild degenerative changes, especially at L5-S1."  A MRI from 
the same date was negative.  In December 2003, Dr. Folse 
commented: "His back pain is a little bit atypical in an 
otherwise young and healthy gentleman."  

In January 2004, the Veteran reported to Dr. Folse that he 
was having acute low back pain and recently went to the 
emergency room twice.  The assessment was low back pain with 
some left leg symptoms.  A February 2004 MRI showed 
multilevel discogenic degenerative change with no visible 
significant abnormality and Dr. Folse diagnosed back pain 
with degenerative changes.  In August 2004, Dr. Folse found 
mid-back pain with herniation and mild sympathetic changes.  

Also in August 2004, the Veteran's chiropractor, R.R. wrote a 
letter regarding the Veteran's back disability (the letter 
was received in May 2007).  The chiropractor provided a 
review of records from 1995 to 2004.  The chiropractor 
stated: 

Given [the Veteran]'s medical history it is my 
opinion that his low back condition is directly 
related to his chronic knee condition.  Much 
research has been documented regarding the 
correlation of altered biomechanics in the lower 
extremities and degenerative changes.  [The 
Veteran]'s knee problems that started in 1995 have 
never resolved and he subsequently has suffered to 
some degree altered biomechanics and degenerative 
changes in both his knees and back.  

The chiropractor went on to cite an article written by Craig 
Leibenson, D.C. entitled "Rehabilitation of Lower Extremity 
Disorders," Dynamic Chiropractic, volume 15, issue 1 on 
January 1, 1997.  The chiropractor summarized the article: 
biomechanical changes in the leg causes repetitive stress on 
the spine, which causes the development of degenerative 
changes.  The lower extremity functions as a kinetic chain 
and faulty mechanics at one joint can predispose other areas 
in the body.  The chiropractor went on to state that 
"mechanical movement dysfunction affecting any join in the 
lower kinetic chain (foot, ankle, knee or hip) will affect 
the spine."  

The Veteran was given a December 2007 VA spine examination.  
The claims file was reviewed.  He was diagnosed with 
degenerative disc disease without objective findings of 
radiculopathy.  The examiner essentially stated that the 
chiropractor must have been speculating when he said that the 
low back condition was caused by or was secondary to the 
patellofemoral syndrome of the bilateral knees.  

The minutes of the October 2005 Mississippi Board of 
Chiropractic Examiner's meeting are included in the claims 
file.  The name of R.R., the writer of the August 2004 
opinion letter regarding the Veteran's back disability, was 
listed among the Doctors of Chiropractic licenses revoked.  

In November 2008, the Veteran was given another VA spine 
examination.  The examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical 
examination.  The Veteran stated that his chronic low back 
pain started around 2002 and denied any injury; he stated it 
just started hurting and progressed.  The Veteran reported 
that when his knees go out they throw his back out.  

Physical examination showed that the Veteran's forward 
flexion improved from the last examination to 70 degrees.  
The Veteran was diagnosed with degenerative disc disease with 
some radicular symptoms of the left lower extremity.  

In giving his opinion, the November 2008 examiner pointed out 
that degenerative arthritis can be seen in other areas of the 
Veteran's body and this fact goes against a theory of altered 
biomechanics advocated by the chiropractor.  He stated that 
the degeneration the Veteran has in both his knees and his 
spine is a "primary process."  He also stated that the 
bilateral knee disability did not aggravate the back and 
characterized the chiropractor's opinion as "speculative."  
In support of the contention that the back was not 
aggravated, the examiner explained that the rheumatologist 
records show that in 2000 the Veteran was active, worked in 
the post office, and was involved in sports.  The Veteran was 
service-connected for his bilateral knee disability in 1996.  
In sum, the Veteran's spine changes have been degenerative in 
nature and are not due to or a result of his bilateral knee 
disability.  

Two conflicting medical opinions were given in this case.  
When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2009).  

The Board finds that direct and secondary service connection 
are not warranted for degenerative disc disease.  The Board 
relies on the December 2007 and November 2008 examiners' 
opinions in coming to this conclusion.  As to the direct 
claim, the service treatment records do not show a chronic 
back condition in service, the Veteran does not assert back 
injury in service, and the evidence in the file does not 
support any direct link between a back injury and service.  
As a result, the claim is denied on a direct basis under 
38 C.F.R. § 3.303(b).  

As for secondary service connection, the November 2008 
opinion in particular is the most accurate and articulate 
opinion in the claims file.  The examiner reviewed the file 
(including the prior opinions), interviewed the Veteran, 
conducted a physical examination, and provided an opinion 
based on the facts.  As mentioned, claims file review is not 
necessary for a probative opinion.  Nieves-Rodriguez, 22 Vet. 
App. at 304.  However, here the Board finds the file review 
to have been particularly helpful given the fact that the 
Veteran denied any prior injury to his back at the November 
2008 examination, despite the fact that the evidence in the 
file from 2002 shows he suffered an injury to his back at 
work.  The file review was helpful because the Veteran was 
shown to have been an unreliable historian regarding his 
back.  

At the time of the November 2008 examination, the workers' 
compensation records regarding the Veteran's 2002 work injury 
were not in the file (a letter from the Office of Personnel 
Management shows they were sent in July 2009).  However, 
these records show the Veteran had an injury at work and a 
March 2002 letter from Dr. McNally relates that the Veteran's 
low back pain at the time was "aggravated and exacerbated" 
by his work injury.  It does not support the Veteran's claim.  
As a result, it is not necessary to have the examiner re-
review the file.  

As for the chiropractor's August 2004 letter (submitted in 
May 2007), it simply relates the Veteran's history from 
medical records from 1995 to 2004.  The chiropractor relies 
on a chiropractic article to assert that the Veteran suffered 
"altered biomechanics" resulted in the degenerative 
changes.  The chiropractor does not state that he examined 
the Veteran.  The chiropractor specifically stated in his 
letter: "He states he never suffered any specific trauma to 
his back."  From the 2002 work records this statement is 
erroneous.  Medical opinions have no probative value when 
they are based on an inaccurate factual predicate, such as 
the veteran's self- reported and inaccurate history.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993).  The 
chiropractor is not a medical doctor while the November 2008 
VA examiner is a medical doctor.  Additionally, it appears 
that the chiropractor's license has since been revoked or at 
least was for a period of time, signaling that the 
chiropractor is less reliable.  The Board assigns the August 
2004 letter less weight than the VA opinions.  

A clear preponderance of the evidence is against the claim 
for service connection for degenerative disc disease on a 
direct and secondary basis.  The benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for degenerative disc disease, on a direct 
basis and as secondary to a service-connected bilateral knee 
disability, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


